UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13 a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, 2013 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia, Tbk (Exact name of Registrant as specified in its charter) Telecommunications Indonesia (A state-owned public limited liability Company) (Translation of registrant’s name into English) Jl. Japati No. 1 Bandung 40133, Indonesia (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F þ Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes ¨ No þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b)(7): Yes ¨ No þ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on behalf by the undersigned, thereunto duly authorized. Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia, Tbk (Registrant) Date April 15, 2013 By /s/ Honesti Basyir (Signature) Honesti Basyir Director of Finance PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA, Tbk. INFORMATION TO INVESTORS No. TEL 72
